Title: William Sampson to Thomas Jefferson, 26 November 1816
From: Sampson, William
To: Jefferson, Thomas


          
            Sir
            New York 26. Novr 1816
          
          An antient colleague and fellow student of mine has, in sending me as an authors gift several Copies of his political works, made it a request that I should present one of them to you; entitled, “On National Government.” I have so recently received these  donations that I have not had time yet to peruse them, nor should I willingly presume to forestall your better judgement upon the merit of the work  which he has dedicated to you If the author had no other merit it would be enough for me that he is zealous in the Cause of my unfortunate Country, that I have known him in my former days for a Gentleman and a scholar, and that he evinces his Respect for the character of one esteemed Respected and admired by us all. I therefore pray you, Sir, to accept the volume transmitted as a token of that Respect and to Receive the assurances of my sincere veneration as its accompanyment
          William Sampson
        